                  Case 19-12122-MFW               Doc 939        Filed 02/14/20        Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       ) Case No. 19-12122 (KG)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                           FOURTH MONTHLY
               FEE STATEMENT OF KIRKLAND & ELLIS LLP AND
       KIRKLAND & ELLIS INTERNATIONAL LLP FOR ALLOWANCE OF AN
     ADMINISTRATIVE CLAIM FOR COMPENSATION AND REIMBURSEMENT OF
     EXPENSES INCURRED FROM JANUARY 1, 2020 THROUGH JANUARY 31, 2020


                     Name of Applicant                             Kirkland & Ellis LLP and Kirkland &
                                                                          Ellis International LLP

    Authorized to Provide Professional Services to:               Forever 21, Inc., et al.
                                                                  Debtors and Debtors-in-Possession
    Date of Retention:                                            Retention Order Entered on November 5,
                                                                  2019
                                                                  Nunc Pro Tunc September 29, 2019
    Period for which compensation and
                                                                  January 1, 2020 through January 31, 2020
    reimbursement is sought:
    Amount of Compensation sought as actual,                      $2,055,214.00 (80% of $2,569,017.50)
    reasonable, and necessary:
    Amount of Expense Reimbursement sought as                     $10,570.84
    actual, reasonable, and necessary:

This is a X monthly ___ interim __ final application.




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
             Case 19-12122-MFW          Doc 939     Filed 02/14/20     Page 2 of 7




       Pursuant to sections 327, 330, and 331 of chapter 11 of title 11 of the United States Code,

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), the Order Authorizing the Retention and Employment of

Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and

Debtors in Possession Effective Nunc Pro Tunc to the Petition Date, dated November 5, 2019

[Docket No. 395] (the “Retention Order”), the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals, dated October 28, 2019

[Docket No. 339] (the “Interim Compensation Order”), and the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware

(the “Local Bankruptcy Rules”), the law firm of Kirkland & Ellis LLP and Kirkland and Ellis

International LLP (together, “K&E”), counsel for the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), hereby files this monthly fee statement (this “Monthly

Fee Statement”) for: (i) compensation in the amount of $2,055,214.00 for the reasonable and

necessary legal services K&E rendered to the Debtors from January 1, 2020 through January 31,

2020 (the “Fee Period”) (80% of $2,569,017.50); and (ii) reimbursement for the actual and

necessary expenses that K&E incurred, in the amount of $10,570.84 during the Fee Period.

               Itemization of Services Rendered and Disbursements Incurred

       1.     In support of this Monthly Fee Statement, attached are the following exhibits:

              •   Exhibit A is a schedule of the number of hours expended and fees incurred (on
                  an aggregate basis) by K&E partners, associates, and paraprofessionals during
                  the Fee Period with respect to each of the subject matter categories K&E
                  established in accordance with its internal billing procedures. As reflected in
                  Exhibit A, K&E incurred $2,569,017.50 in fees during the Fee Period.
                  Pursuant to this Monthly Fee Statement, K&E seeks reimbursement for 80% of
                  such fees ($2,055,214.00).




                                                2
               Case 19-12122-MFW             Doc 939       Filed 02/14/20       Page 3 of 7




                •   Exhibit B is a schedule providing certain information regarding the K&E
                    attorneys and paraprofessionals for whose work on these chapter 11 cases
                    compensation      is   sought     in    this   Monthly      Fee     Statement.
                    Attorneys and paraprofessionals of K&E have expended a total of 3,027.70
                    hours in connection with these chapter 11 cases during the Fee Period.

                •   Exhibit C is a schedule for the Fee Period, setting forth the total amount of
                    reimbursement sought with respect to each category of expenses for which
                    K&E is seeking reimbursement in this Monthly Fee Statement. All of these
                    disbursements comprise the requested sum for K&E’s out-of-pocket expenses.

                •   Exhibit D consists of K&E’s records of expenses incurred during the
                    Fee Period in the rendition of the professional services to the Debtors and their
                    estates.2

                                             Representations

        2.      Although every effort has been made to include all fees and expenses incurred in

the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

to delays caused by accounting and processing during the Fee Period. K&E reserves the right to

make further application to this Court for allowance of such fees and expenses not included herein.

Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

Rules, Local Bankruptcy Rules, and the Interim Compensation Order.



                             [Remainder of page intentionally left blank.]




2   K&E has negotiated a discounted rate for Westlaw computer-assisted legal research. Computer-assisted legal
    research is used whenever the researcher determines that using Westlaw is more cost effective than using
    traditional (non-computer assisted legal research) techniques.



                                                      3
             Case 19-12122-MFW          Doc 939     Filed 02/14/20       Page 4 of 7



       WHEREFORE, K&E requests allowance of its fees and expenses incurred during the

Fee Period in the total amount of $2,065,784.84 consisting of (a) $2,055,214.00, which is 80% of

the fees incurred by the Debtors for reasonable and necessary professional services rendered by

K&E; and (b) $10,570.84 for actual and necessary costs and expenses, and that such fees and

expenses be paid as administrative expenses of the Debtors’ estates.



                          [Remainder of page intentionally left blank]
             Case 19-12122-MFW   Doc 939    Filed 02/14/20     Page 5 of 7



Dated: February 14, 2020     /s/ Laura Davis Jones
Wilmington, Delaware         Laura Davis Jones (DE Bar No. 2436)
                             James E. O’Neill (DE Bar No. 4042)
                             Timothy P. Cairns (DE Bar No. 4228)
                             PACHULSKI STANG ZIEHL & JONES LLP
                             919 North Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, Delaware 19899-8705 (Courier 19801)
                             Telephone:      (302) 652-4100
                             Facsimile:      (302) 652-4400
                             Email:          ljones@pszjlaw.com
                                             joneill@pszjlaw.com
                                             tcairns@pszjlaw.com

                             -and-

                             Joshua A. Sussberg, P.C. (admitted pro hac vice)
                             Aparna Yenamandra (admitted pro hac vice)
                             KIRKLAND & ELLIS LLP
                             KIRKLAND & ELLIS INTERNATIONAL LLP
                             601 Lexington Avenue
                             New York, New York 10022
                             Telephone:     (212) 446-4800
                             Facsimile:     (212) 446-4900
                             Email:         jsussberg@kirkland.com
                                            aparna.yenamandra@kirkland.com

                             -and-

                             Anup Sathy, P.C. (admitted pro hac vice)
                             KIRKLAND & ELLIS LLP
                             KIRKLAND & ELLIS INTERNATIONAL LLP
                             300 North LaSalle Street
                             Chicago, Illinois 60654
                             Telephone:       (312) 862-2000
                             Facsimile:       (312) 862-2200
                             Email:           asathy@kirkland.com

                             Co-Counsel for the Debtors and Debtors in Possession
                   Case 19-12122-MFW              Doc 939        Filed 02/14/20        Page 6 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       )   Case No. 19-12122 (KG)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. _____


                          VERIFICATION OF JOSHUA A. SUSSBERG, P.C.


             I, Joshua A. Sussberg, hereby declare the following under penalty of perjury:

             1.     I am the president of Joshua A Sussberg, P.C., a partner of the law firm of

Kirkland & Ellis LLP (“K&E”), located at 601 Lexington Avenue, New York, New York 10022.

I am a member in good standing of the Bar of the State of New York, and I have been admitted

pro hac vice to practice in the United States Bankruptcy Court for the District of Delaware. There

are no disciplinary proceedings pending against me.

             2.     I have personally performed certain of the legal services rendered by

Kirkland & Ellis LLP as general bankruptcy counsel to the Debtors and am familiar with all other

work performed on behalf of the Debtors by the lawyers and other persons in the firm.

             3.     The facts set forth in the foregoing Monthly Fee Statement are true and correct to

the best of my knowledge, information, and belief.

             4.     I have reviewed Rule 2016-2 of the Local Rules of Bankruptcy Practice and

Procedures of the United States Bankruptcy Court for the District of Delaware and believe that the

Monthly Fee Statement for Kirkland & Ellis LLP complies with Rule 2016-2.


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
              Case 19-12122-MFW          Doc 939     Filed 02/14/20     Page 7 of 7



        5.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

                                              Respectfully submitted,

                                              /s/ Joshua A. Sussberg
                                             Joshua A. Sussberg, P.C.
                                             Partner, Kirkland & Ellis LLP
